Case 1:19-cv-16488-RMB-KMW Document 1 Filed 08/08/19 Page 1 of 10 PageID: 1




Jon G. Shadinger Jr, Esq.
Shadinger Law, LLC
P.O. Box 279
Estell Manor, NJ 08319
(609) 319-5399
(314) 898-0458 - Fax
js@shadingerlaw.com

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   CAMDEN VICINAGE

DENNIS MAURER, an Individual,              :
                                           :
              Plaintiff,                   :
                                           :
vs.                                        :             Case No. 1:19-cv-16488
                                           :
RD ABSECON ASSOCIATES, L.P., a Delaware :
Limited Partnership,                       :
                                           :
              Defendant.                   :
__________________________________________ :

                                         COMPLAINT

       Plaintiff, DENNIS MAURER, an individual, on his behalf and on behalf of all other

mobility impaired individuals similarly situated hereby sues the Defendant, RD ABSECON

ASSOCIATES, L.P., a Delaware Limited Partnership, for injunctive relief, damages, attorney's fees,

litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. §12181 et

seq. ("ADA") and the New Jersey Law Against Discrimination, N.J.S.A. 10:5-12.

                                 COUNT I
                      VIOLATION OF TITLE III OF THE
            AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181, et seq.

       1.      Plaintiff, DENNIS MAURER, is an individual residing at 8 Prospect Avenue, Egg

Harbor Township, New Jersey 08234, in the County of Atlantic.

       2.      Defendant, RD ABSECON ASSOCIATES, L.P., holds title to the subject property
Case 1:19-cv-16488-RMB-KMW Document 1 Filed 08/08/19 Page 2 of 10 PageID: 2




and/or owns or operates a place of public accommodation alleged by the Plaintiff to be operating in

violation of Title III of the ADA.

        3.      Defendant's property, also known as Marketplace of Absecon, is located at 636-682

White Horse Pike, Absecon, New Jersey 08201, in the County of Atlantic, ("the Subject Property").

        4.      Venue is properly located in the District of New Jersey because venue lies in the

judicial district of the property situs. The Defendant's property is located in and does business

within this judicial district.

        5.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §1343, this Court has been given

original jurisdiction over actions which arise from the Defendant's violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

        6.      Plaintiff, DENNIS MAURER, is a New Jersey resident, is sui juris, and qualifies as

an individual with disabilities as defined by the ADA. Plaintiff has multiple sclerosis, is mobility

impaired and requires the use of a wheelchair to ambulate at all times.

        7.      Mr. Maurer has visited the property that forms the basis of this lawsuit on numerous

occasions, with the last such visit occurring in July 2019. Plaintiff plans to return to the Subject

Property in the very near future to avail himself of the goods and services offered to the public at

the property. Mr. Maurer resides less than ten (10) miles from the Subject Property.

        8.      Mr. Maurer has encountered architectural barriers at the Subject Property.      The

barriers to access at the property have endangered his safety.

        9.      Defendant owns, leases, leases to, or operates a place of public accommodation as

defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

Defendant is responsible for complying with the obligations of the ADA. The place of public

accommodation that the Defendant owns, operates, leases or leases to is known as Marketplace of


                                                 2
Case 1:19-cv-16488-RMB-KMW Document 1 Filed 08/08/19 Page 3 of 10 PageID: 3




Absecon, and is located at 636-682 White Horse Pike, Absecon, New Jersey 08201.

          10.   Mr. Maurer has a realistic, credible, existing and continuing threat of discrimination

from the Defendant's non-compliance with the ADA with respect to this property as described but

not necessarily limited to the allegations in paragraph 13 of this complaint.

          11.   Plaintiff has reasonable grounds to believe that he will continue to be subjected to

discrimination in violation of the ADA by the Defendant. Mr. Maurer desires to visit the Subject

Property, not only to avail himself of the goods and services available at the property but to assure

himself that the Subject Property is in full compliance with the ADA; so that he and others similarly

situated will have full and equal enjoyment of the property without fear of discrimination.

          12.   The Defendant has discriminated against the individual Plaintiff and others similarly

situated by denying them access to, and full and equal enjoyment of, the goods, services, facilities,

privileges, advantages and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182

et seq.

          13.   The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000

or less). A preliminary inspection of the Defendant's property, Marketplace of Absecon, has shown

that violations of the ADA exist. The following are violations that DENNIS MAURER has

personally encountered during his visits to the Subject Property:


Parking and Exterior Accessible Route
          a.    Parking spaces throughout Subject Property fail to provide an accessible route to

compliant curb ramps, violating Sections 402, 406 and 502 of the 2010 Standards for Accessible

Design. These conditions cause Mr. Maurer to travel through traffic when attempting to access curb
                                                  3
Case 1:19-cv-16488-RMB-KMW Document 1 Filed 08/08/19 Page 4 of 10 PageID: 4




ramps.

         b.    Parking designated accessible adjacent to tenants China Sea and White Horse Spirits

lacks compliant access aisles and leads to a non-compliant accessible route, violating Sections 402

and 502 of the 2010 Standards for Accessible Design. Mr. Maurer is impeded throughout the

Subject Property due a lack of accessibility; improper access aisles force Mr. Maurer to park away

from the entrances to ensure free and safe exit/entry to his van.

         c.    Curb ramps which are provided to access tenant spaces at Marketplace of Absecon

are unsafe for wheelchair users. The curb ramps provided contain excessive slopes, abrupt changes

of level and lack level landings, violating Sections 402 and 406 of the 2010 Standards for Accessible

Design. Mr. Maurer is forced to deal with a lack of maneuvering clearance at the top of the curb

ramp. These conditions present Mr. Maurer with the danger of tipping over and falling from his

wheelchair.

         d.    The exterior accessible route from parking spaces at Marketplace of Absecon fails to

provide a safe accessible route to ramps or curb ramps through islands, violating Sections 402

and 406 of the 2010 Standards for Accessible Design. Mr. Maurer is forced to travel through

traffic, due to a lack of an accessible route, in order to reach a curb ramp.

         e.    The exterior accessible route throughout the Subject Property contains cross slopes

beyond limits, a violation of Section 402 of the 2010 Standards for Accessible Design. Mr. Maurer

is forced to travel through cross slopes while traversing the shopping center.

         f.    Marketplace of Absecon fails to provide an accessible route to the adjacent street,

sidewalk or bus stop, violating Section 206.2.1 of the 2010 Standards for Accessible Design. The

lack of an accessible route to the sidewalk limits Mr. Maurer's options for transportation.




                                                  4
Case 1:19-cv-16488-RMB-KMW Document 1 Filed 08/08/19 Page 5 of 10 PageID: 5




Access to Goods and Services
       g.      Payment counters throughout Marketplace of Absecon area mounted beyond the

reach of Mr. Maurer and accessible check-out lines are not provided, violating Sections 308 and 904

of the 2010 Standards for Accessible Design. Due to their elevated height, these counters are

inaccessible to Mr. Maurer.

       h.      China Sea and The Bagel Gourmet (eateries located within Marketplace of Absecon)

fail to provide accessible dining tables, violating Section 902 of the 2010 Standards for Accessible

Design. The lack of accessible tables prevents Mr. Maurer from dining comfortably.

       i.      While attempting to enter tenant spaces, Mr. Maurer is impeded by abrupt changes of

level and/or slopes at the base, violating Section 404 of the 2010 Standards for Accessible Design.

Abrupt changes of level present a tipping hazard and can cause damage to Mr. Maurer’s wheelchair.

       j.      The interior accessible route at Dollar Tree was impeded by a lack of maneuvering

clearance due to a lack of polices, violating Section 402 of the 2010 Standards for Accessible

Design. Mr. Maurer was unable to shop freely due to the lack of maneuvering clearance.



Restrooms

       k.      Restrooms provided at Marketplace of Absecon including those within China Sea

and The Bagel Gourmet were reported to be unsafe for use by Mr. Maurer, due to a lack of

accessibility. Barriers to access include incorrect signage, inaccessible water closets which lack

proper controls and wheelchair maneuvering space, violating Section 601 of the 2010 Standards

for Accessible Design.

       l.      Restrooms at China Sea and The Bagel Gourmet provide dispensers which are

mounted beyond the reach of wheelchair users and are inaccessible to Mr. Maurer, violating Section

308 of the 2010 Standards for Accessible Design.

                                                 5
Case 1:19-cv-16488-RMB-KMW Document 1 Filed 08/08/19 Page 6 of 10 PageID: 6




       m.      Lavatories at China Sea and The Bagel Gourmet lack the proper controls and/or pipe

insulation; preventing the plaintiff from freely accessing the lavatory, violating Section 606 the 2010

Standards for Accessible Design. Mr. Maurer is unable to wash his hands before exiting the

restroom.

       n.      China Sea provides restrooms that contain improper centerlines for the water closets

and flush controls which are mounted on the wall side, violating Section 604 of the 2010 Standards

for Accessible Design. Mr. Maurer is unable to access flush controls while in the restrooms due to

their improper location.

       o.      The using of restrooms doors at China Sea and The Bagel Gourmet is impeded by

improper signage and a lack of maneuvering clearance, violating Section 404 of the 2010 Standards

for Accessible Design. The presence of incorrect signage, stored goods, and a lack of maneuvering

space impedes Mr. Maurer from easily accessing restroom doors.


       14.     Each of the foregoing violations is also a violation of the 1991 American with

Disabilities Act Accessibility Guidelines (ADAAG) and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.

       15.     The discriminatory violations described in paragraph 13 are not an exhaustive list of

the ADA violations that exist at Defendant's property but are the result of a preliminary inspection.

Plaintiff requires thorough inspection of the Defendant's place of public accommodation in order to

photograph and measure the architectural barriers which exist at the Subject Property and violate the

ADA. The individual Plaintiff, and all other individuals similarly situated, have been denied access

to, and have been denied the benefits of services, programs and activities of the Defendant's

buildings and its facilities, and have otherwise been discriminated against and damaged by the

Defendant because of the Defendant's ADA violations, as set forth above. The individual Plaintiff
                                                  6
Case 1:19-cv-16488-RMB-KMW Document 1 Filed 08/08/19 Page 7 of 10 PageID: 7




and all others similarly situated will continue to suffer such discrimination, injury and damage

without the immediate relief provided by the ADA as requested herein. In order to remedy this

discriminatory situation, the Plaintiff requires an inspection of the Defendant's place of public

accommodation in order to determine all of the areas of non-compliance with the ADA.

       16.     Defendant has discriminated against the Plaintiff by denying him access to full and

equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of

its place of public accommodation or commercial facility in violation of 42 U.S.C. § 12181 et seq.

and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to discriminate against the

Plaintiff and all those similarly situated by failing to make reasonable modifications in policies,

practices or procedures, when such modifications are necessary to afford all offered goods, services,

facilities, privileges, advantages or accommodations to individuals with disabilities; and by failing to

take such efforts that may be necessary to ensure that no individual with a disability is excluded,

denied services, segregated or otherwise treated differently than other individuals because of the

absence of auxiliary aids and services.

       17.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and the Defendant, a remedy in equity is

warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

       18.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney's

fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       19.     Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an


                                                   7
Case 1:19-cv-16488-RMB-KMW Document 1 Filed 08/08/19 Page 8 of 10 PageID: 8




alteration to Defendant's place of public accommodation since January 26, 1992, then the Defendant

is required to ensure – to the maximum extent feasible – that the altered portions of the facility are

readily accessible to and useable by individuals with disabilities, including individuals who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant's facility is one which was designed and

constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401, then

the Defendant's facility must be readily accessible to and useable by individuals with disabilities as

defined by the ADA.

       20.     Notice to Defendant is not required as a result of the Defendant's failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and

gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff or

waived by the Defendant.

       21.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

Injunctive Relief, including an order to require the Defendant to alter Marketplace of Absecon and

make the Subject Property readily accessible and useable to the Plaintiff and all other persons with

disabilities as defined by the ADA; or by closing the Subject Property until such time as the

Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

        a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

    commencement of the subject lawsuit is in violation of Title III of the Americans with

    Disabilities Act, 42 U.S.C. § 12181 et seq.

        b.     Injunctive relief against the Defendant including an order to make all readily

    achievable alterations to the facility; or to make such facility readily accessible to and usable by

    individuals with disabilities to the extent required by the ADA; and to require the Defendant to


                                                  8
Case 1:19-cv-16488-RMB-KMW Document 1 Filed 08/08/19 Page 9 of 10 PageID: 9




    make reasonable modifications in policies, practices or procedures, when such modifications are

    necessary to afford all offered goods, services, facilities, privileges, advantages or

    accommodations to individuals with disabilities; and by failing to take such steps that may be

    necessary to ensure that no individual with a disability is excluded, denied services, segregated

    or otherwise treated differently than other individuals because of the absence of auxiliary aids

    and services.

        c.      An award of attorney's fees, costs and litigation expenses pursuant to 42 U.S.C.

    § 12205.

        d.      Such other relief as the Court deems just and proper, and/or is allowable under

    Title III of the Americans with Disabilities Act.

                                   COUNT II
             VIOLATION OF NEW JERSEY LAW AGAINST DISCRIMINATION
                                (N.J.S.A. 10:5-12)

       22.      Plaintiff re-alleges and incorporates by reference all allegations set forth in this

Complaint as fully set forth herein.

       23.      Defendant's facility is a place of public accommodation as defined by N.J.S.A 10:5-5,

(New Jersey Law Against Discrimination).

       24.      New Jersey law provides that all persons shall have the opportunity to obtain all the

accommodations, advantages, facilities, and privileges of any public place of accommodation

without discrimination on the basis of disability. This opportunity is recognized and declared to be a

civil right (N.J.S.A. 10:5-4.).

       25.      As set forth above, Defendant has violated the New Jersey Law Against

Discrimination by denying disabled individuals the full and equal enjoyment of the goods, facilities,

services and accommodations available at the Subject Property, Marketplace of Absecon.


                                                  9
Case 1:19-cv-16488-RMB-KMW Document 1 Filed 08/08/19 Page 10 of 10 PageID: 10




        26.     As a result of the aforementioned discrimination, Plaintiff, DENNIS MAURER has

 sustained emotional distress, mental anguish, suffering and humiliation, and other injuries, in

 violation of the New Jersey Law Against Discrimination.

 WHEREFORE, Plaintiff, DENNIS MAURER respectfully demands judgment for damages,

 attorney's fees, litigation expenses, including expert fees and costs pursuant to the New Jersey Law

 Against Discrimination.

                                               Respectfully submitted,


        August 8, 2019
 Dated:_____________________                    /s/ Jon G. Shadinger Jr.
                                               __________________________
                                               Jon G. Shadinger Jr., Esq.
                                               Shadinger Law, LLC
                                               NJ Attorney ID No. 036232017
                                               P.O. Box 279
                                               Estell Manor, NJ 08319
                                               (609) 319-5399
                                               (314) 898-0458 - Fax
                                               js@shadingerlaw.com
                                               Attorney for Plaintiff, Dennis Maurer




                                                 10
